                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,                      No. 19-04031-01-CR-C-BCW

                              Plaintiff,        COUNT 1
                                                18 U.S.C. § 844(f)(1)
        v.                                      NLT 5 Years Imprisonment
                                                NMT 20 Years Imprisonment
 WESLEY BRIAN KASTER,                           NMT $250,000 Fine
 [DOB: 01/27/1977]                              NMT 3 Years Supervised Release
                                                Class C Felony
                              Defendants.
                                                COUNT 2
                                                18 U.S.C. § 844(i)
                                                NLT 5 Years Imprisonment
                                                NMT 20 Years Imprisonment
                                                NMT $250,000 Fine
                                                NMT 3 Years Supervised Release
                                                Class C Felony

                                                $100 Special Assessment (Each Count)

                                     INDICTMENT

THE GRAND JURY CHARGES THAT:

                                         COUNT 1
                (Explosive Materials – Malicious Damage to Federal Property)
                                    18 U.S.C. § 844(f)(1)

       On or about February 10, 2019, within Boone County, in the Western District of Missouri,

and elsewhere, the defendant, WESLEY BRIAN KASTER, maliciously damaged and destroyed

and attempted to damage and attempted to destroy a building, 711 North Providence Road,

Columbia, Missouri, in whole and in part owned, possessed by, or leased to Planned Parenthood

Great Plains, the Columbia Health Center, an organization receiving Federal financial assistance

by means of fire and explosive materials, in violation of Title 18, United States Code, Section

844(f)(1).




         Case 2:19-cr-04031-BCW Document 11 Filed 03/20/19 Page 1 of 2
                                         COUNT 2
                             (Explosive Materials – Malicious Use)
                                      18 U.S.C. § 844(i)

       On or about February 10, 2019, within Boone County, in the Western District of Missouri,

and elsewhere, the defendant, WESLEY BRIAN KASTER, maliciously damaged and destroyed

and attempted to damage and attempted to destroy by means of fire and explosive materials a

building, 711 North Providence Road, Columbia, Missouri, used in an activity affecting interstate

commerce, in violation of Title 18, United States Code, Section 844(i).

                                             A TRUE BILL.


                                             /S/ Samie Hill
                                             FOREPERSON OF THE GRAND JURY


/S/ Michael S. Oliver
MICHAEL S. OLIVER
Assistant United States Attorney
Missouri Bar No. 41832

Dated: 03/20/2019




                                                2

         Case 2:19-cr-04031-BCW Document 11 Filed 03/20/19 Page 2 of 2
